

116 HR 6020 : To require an evaluation by the Government Accountability Office of the social, economic, and historic contributions that Minor League Baseball has made to American life and culture.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6020IN THE SENATE OF THE UNITED STATESMarch 11, 2020 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo require an evaluation by the Government Accountability Office of the social, economic, and historic contributions that Minor League Baseball has made to American life and culture.1.FindingsCongress finds that—(1)more than forty million fans have attended Minor League Baseball games each season for 15 consecutive years; (2)Minor League Baseball provides wholesome affordable entertainment in 160 communities through­out the Nation; (3)in 2018, Minor League Baseball clubs donated over $45 million in cash and in-kind gifts to their local communities and completed over 15,000 volunteer hours; (4)the economic stimulus and development provided by Minor League Baseball clubs extends beyond the cities and towns where it is played, to wide and diverse geographic areas comprising 80 percent of the population in the Nation; (5)Minor League Baseball is committed to promoting diversity and inclusion through its Copa de la Diversión, MiLB Pride, FIELD Program, and Women in Baseball Leadership initiatives; (6)Minor League Baseball is the first touchpoint of the national pastime for millions of youth and the only touch­point for those located in communities far from Major League cities; (7)Congress has enacted numerous statutory exemptions and immunities to preserve and sustain a system for Minor League Baseball and its relationship with Major League Baseball; (8)an abandonment of 42 Minor League Baseball clubs by Major League Baseball would devastate communities, bond purchasers, and other stakeholders that rely on the economic stimulus these clubs provide; (9)Minor League Baseball clubs enrich the lives of millions of Americans each year through special economic, cultural, social, and charitable contributions; and (10)preservation of Minor League Baseball in 160 communities is in the public interest, as it will continue to provide affordable, family friendly entertainment to those communities.2.GAO EvaluationFollowing consultation with the relevant committees of Congress, the Comptroller General of the United States shall evaluate the social, economic, and historic contributions that Minor League Baseball has made to American life and culture.Passed the House of Representatives March 10, 2020.Cheryl L. Johnson,Clerk.